 

 

FOURTH AMENDMENT

TO

AMENDED AND RESTATED NOTE PURCHASE AGREEMENT

 

This FOURTH AMENDMENT TO AMENDED AND RESTATED NOTE PURCHASE AGREEMENT (the
“Amendment”), dated and effective as of June 29, 2012, by and between
INTERLEUKIN GENETICS, INC., a Delaware corporation (the “Company”), and PYXIS
INNOVATIONS INC., a Delaware corporation (“Pyxis”).

 

WHEREAS, the Company and Pyxis are parties to an Amended and Restated Note
Purchase Agreement dated as of March 10, 2009 and amended on August 10, 2009,
February 1, 2010 and September 30, 2010 (the “Agreement”), pursuant to which
Pyxis extended the Company a credit facility (the “Credit Facility”) in an
amount (following applicable adjustments) not to exceed Fourteen Million Three
Hundred Sixteen Thousand Two Hundred Fifty-Five Dollars and No/100
($14,316,255.00) on which the Company may draw down until June 30, 2012 (the
“Credit Facility Termination Date”);

 

WHEREAS, Pyxis purchased, and the Company sold and issued to Pyxis, (i) a
promissory note in the principal amount of Four Million Dollars and No/100
($4,000,000.00) on June 10, 2008, (ii) a promissory note in the principal amount
of One Million Dollars and No/100 ($1,000,000.00) on May 29, 2009, (iii) a
promissory note in the principal amount of Two Million Dollars and No/100
($2,000,000.00) on November 9, 2009, (iv) a promissory note in the principal
amount of Two Million Dollars and No/100 ($2,000,000.00) on February 1, 2010,
(v) a promissory note in the principal amount of Two Million Dollars and No/100
($2,000,000.00) on September 30, 2010, (vi) a promissory note in the principal
amount of Two Million Dollars and No/100 ($2,000,000.00) on November 9, 2011 and
(vii) a promissory note in the principal amount of One Million Three Hundred and
Sixteen Thousand Two Hundred and Fifty-Five Dollars and No/100 ($1,316,255.00)
on April 13, 2012, all under the terms of the Credit Facility;

 

WHEREAS, the Company has requested that Pyxis extend the Maturity Date of all
Notes issued pursuant to the Credit Facility, and Pyxis is willing to grant such
extension;

 

NOW, THEREFORE, in consideration of the foregoing premises and the
representations, warranties, covenants and agreements contained in the Agreement
and this Amendment, the parties hereto agree as follows:

 

1.Capitalized terms herein which are not otherwise defined in this Amendment
shall have the meanings given to them in the Agreement.

 

2.The Maturity Date on which the principal amount of all Notes issued pursuant
to the Credit Facility shall be payable shall be extended to November 30, 2012.

 

3.Except as amended hereby, all of the terms and conditions of the Agreement
shall remain in full force and effect.

 

4.This Amendment shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns.

 

 

 

 

IN WITNESS WHEREOF, the parties have executed this Fourth Amendment to Amended
and Restated Note Purchase Agreement as of the date first written above.

 

  INTERLEUKIN GENETICS, INC.       By: /s/ Lewis H. Bender   Name: Lewis H.
Bender   Title: Chief Executive Officer       PYXIS INNOVATIONS INC.       By:
/s/ David J. Tuit   Name:  David J. Tuit   Title:  Assistant Treasurer

 



 

